Citation Nr: 1821058	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-20 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder (MDD).  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for erectile dysfunction (ED).  

6.  Entitlement to an increased rating in excess of 20 percent for residuals of a left knee injury.  

7.  Entitlement to a total rating by reason of individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to July 1987.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2017, a Board hearing was held before the undersigned in Washington D. C.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for left hip and right knee disabilities; service connection for an acquired psychiatric disorder, including MDD; and an increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. During the Central Office hearing before the Board, conducted in May 2017, prior to the promulgation of a decision in the appeal, the appellant and his representative indicated that the appellant wished to withdraw the appeal seeking service connection for hepatitis C; there are no questions of fact or law remaining before the Board in this matter.  

2. During the video conference hearing before the Board, conducted in May 2017, prior to the promulgation of a decision in the appeal, the appellant and his representative indicated that the appellant wished to withdraw the appeal seeking service connection for ED; there are no questions of fact or law remaining before the Board in this matter.  

3. During the video conference hearing before the Board, conducted in May 2017, prior to the promulgation of a decision in the appeal, the appellant and his representative indicated that the appellant wished to withdraw the appeal seeking TDIU; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to service connection for hepatitis C.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).  

2. The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to service connection for ED.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).  

3. The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to TDIU.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Regarding the issues dismissed herein, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Withdrawal of Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

During the Board hearing in Washington D. C. in May 2017, the Veteran and his representative indicated that he wished to withdraw the appeal seeking service connection for hepatitis C and ED as well as for TDIU.  Hence, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  


ORDER

Service connection for hepatitis C is dismissed.  

Service connection for ED is dismissed.  

Eligibility for TDIU is dismissed.  


REMAND

The Veteran is seeking an increased rating for his service-connected left knee disability and service connection for right knee, bilateral hip, and psychiatric disorders.  During testimony at the Board hearing in May 2017, he stated that his left knee disability had significantly worsened since the most recent VA examination.  In light of the Veteran's testimony, it is found that an additional examination is warranted.  In addition, during the Board hearing, the Veteran testified that he has been receiving regular outpatient treatment since the most recent treatment reports of record and the record shows that he was recently hospitalized at a VA facility.  The records of such treatment should be obtained and associated with the claims folder prior to further appellate consideration.  

Regarding the Veteran's claims of service connection, during testimony at the Board hearing, it was contended that these disabilities are all caused or aggravated by his service-connected left knee disability.  It is asserted that, while there was a negative nexus opinion regarding the Veteran's right knee in 2010, the Veteran's left knee disability had significantly worsened since that time such that an additional opinion is needed.  Regarding the psychiatric disorder, it is pointed out that the Veteran has not been afforded a VA examination to ascertain whether there is an etiologic relationship between any psychiatric disorder and his service-connected left knee disability.  After considering the record, the Board finds that an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

Accordingly, the case is REMANDED for the following action:

1  The AOJ should obtain, for association with the claims folder, copies of any and all records of pertinent VA outpatient or inpatient treatment that the Veteran received since November 2016.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo examinations to ascertain the current nature and etiology of his bilateral hip, right knee, and psychiatric disorders.  The examiners should be requested to render opinions regarding whether it is at least as likely as not (50 percent or greater probability) that any of these disabilities was proximately due to or aggravated by his service-connected left knee disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and severity of his service-connected left knee disability.  The examiner must provide a thorough description of the appellant's service-connected disability and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner must then render an opinion concerning the effect of the appellant's service-connected disability on his ordinary activity and his ability to procure and maintain employment.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


